Citation Nr: 0403952	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date, prior to November 9, 2000, 
for the award of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

The RO granted entitlement to service connection for 
bilateral hearing loss and assigned a 60 percent evaluation 
effective November 9, 2000.

In a December 2002 statement, the veteran requested a 
personal hearing before the local RO.  The veteran 
subsequently withdrew his request in a statement received in 
October 2003.  The veteran further requested that his claim 
be forwarded to the Board for adjudication.  As such, his 
hearing request is deemed withdrawn. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The RO received the veteran's request to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss on November 9, 2000.


CONCLUSION OF LAW

The legal requirements for an effective date, prior to 
November 9, 2000, for a grant of service connection for 
bilateral hearing loss, have not been met. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.109, 3.159, 3.400(r) (2003); Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

During the pendency of this appeal, legislation was passed 
that enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to this case as the veteran's claim 
was filed on November 9, 2000, the effective date for the new 
legislation.  See VAOPGCPREC 7-03.  

In the instant case, the veteran was first notified of the 
VCAA in July 2002.  This letter was sent in connection with 
his reopened claim for service connection for bilateral 
hearing loss.  A subsequent VCAA letter was sent to the 
veteran in August 2003.  At that time, the veteran was 
notified of the information and evidence necessary to 
substantiate his claim for an earlier effective date for the 
award of service connection.  

The August 2003 letter explained the VCAA and asked the 
veteran to submit certain information in connection with his 
claim.  In accordance with the requirements of the VCAA, the 
letter informed him what evidence and information VA would 
obtain. The letter explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
He was asked to identify all VA and private health care 
providers who had records pertinent to his claim and to 
complete releases for each such provider.  

The veteran responded in September 2003 that he had no 
additional evidence to submit in connection with his claim.  
His service medical and personnel records have been 
associated with the claims folder.  The RO has obtained all 
VA and non-VA evidence identified by him.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran has been accorded ample opportunity to submit 
evidence and argument and has not indicated that he has 
additional evidence to submit.  The Board finds that VA has 
done everything reasonably possible to assist him.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  


Earlier Effective Date

The veteran has contended that he is entitled to an earlier 
effective date for the grant of service connection for 
bilateral hearing loss.  Specifically, he contends that the 
grant of service connection should be effective as early as 
1957, when he started wearing hearing aids. 

A brief review of the history of this claim reveals that the 
veteran filed his original claim in February 1961.  In an 
April 1961 rating decision, the RO denied entitlemen to 
service connection for defective hearing.  Notice of the 
decision was mailed to the veteran in April 1961.  The 
veteran did not appeal and as such, the decision became 
final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  20.302, 
20.1103.  

The veteran attempted to reopen his claim several times 
subsequent to the April 1961 rating decision.  The last 
attempt was in 1993.  The RO denied the veteran's request for 
service connection for defective hearing in a September 1993 
rating decision.  Notice of the decision was mailed in 
September 1993.  
The veteran did not appeal the decision within the applicable 
time period and as such, it too became final. Id.  According 
to VA law, "[p]revious determinations which are final and 
binding ... will be accepted as correct in the absence of clear 
and unmistakable error."  See 38 C.F.R. § 3.105(a).  

The veteran filed his request to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
on November 9, 2000.  The RO granted service connection for 
bilateral hearing loss in a September 2001 rating decision.  
Bilateral hearing loss was assigned a 60 percent evaluation 
effective November 9, 2000, the date of receipt of the 
reopened claim.

The Board has thoroughly reviewed the veteran's claims file 
and concludes that in light of the evidence of record and 
procedural history, the veteran's claim for an effective date 
prior to November 9, 2000, for a grant of service connection 
for bilateral hearing loss must be denied.  While the veteran 
has argued that the effective date for the grant of service 
connection should be as early as 1957, the date is 
inconsistent with rules and regulations implemented by 
Congress concerning effective dates for award of 
compensation.  

Disability compensation is awarded for direct service 
connection, when an original claim is filed the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2).  

In the instant case, the veteran separated from service in 
October 1945.  He filed his original claim for service 
connection for an "ear condition" in February 1961, clearly 
outside the one-year time frame from separation from service.  
Further, as noted above, the April 1961 rating decision 
became final when the veteran did not appeal. 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§  20.302, 20.1103.  Moreover, the most 
recent rating decision of record, September 1993, also became 
final when the veteran did not appeal that decision. Id.

The effective date of reopened claims shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(r).  The veteran filed his request 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss on November 9, 2000.  Therefore, he 
does not satisfy the threshold legal eligibility requirements 
for an earlier effective date sought in this appeal.  In 
cases such as this, where the law is dispositive, the claim 
should be denied due to a lack of legal merit. Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to an effective date, prior to November 9, 2000, 
for the award of service connection for bilateral hearing 
loss is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



